AO 440 (Rev. 06/12) Summons in a Civil Action

 

 

 

 

 

UNITED STATES DISTRICT COURT PTL)
for the | | by dg! ote : Ie
District of Delaware an ack
APROT 2.021
)
) >OURT
Plaintiff, __AWARE
— )
Plaintiff(s) aan
v. Civil Action No, “2 47 19 Y
PEDIATRIC ASSOCIATES, P.A., )
ANN M. MASCIANTONIO, M.D., )
Defendants. )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

PEDIATRIC ASSOCIATES, P.A.,
ANN M. MASCIANTONIO, M.D.,
4735 Ogletown Stanton Road
Newark, DE 19713

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Simon Tusha

1060 Hidden Moss Drive
Cockeysville, MD 21030

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

/s/ John A, Cerino
Date:

 

 

 

 

Signature of Clerk or Deputy Clerk

 

 
AO 440 (Rev. 06/12) Summons in a Civil: Action (Page 2)

Civil Action No, 21-494 -

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4.())

This summons for fname of individual and title, ifany), Ann M. Masgjantonio, M.D.
was received by mé on (date) April 5, 2021

 

Of 1 personally served the summons on the individual? “ (place) by serving Jessica Powell, Office Assistant, a

person of suitable age and discretion On (date) April 5, 2021 > OF

eemneenert thse att neler

 

(J J left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

 

on (date) _, and mailed a copy to the individual’s last known address; or

CT served the summons. on (name of individual) , who is
designated by law to accept service of process on behalf of (aame of organization)

 

on (date) 5 or

 

O I returned the summons unexeeuted because. > or

of Orher (Peelh) Service address: 4735 Ogletown Stanton Road, Medical Arts Pavilion 2, Suite 1116,
Newark, DE 19713, at Pediatric Associates, P.A.

My fees are $ | for travel and $ for services, for a total of $ 0.00

pres Apron wreeninemtal gar ndnntehteasnatemn iyi

   

   

Date: April 5, 2021 an NE
Server's siddature
__ Selena Cabrera, Process Server
Printed name and title
The Legal Rush, LLC

2508 Turnstone Drive
Wilmington, DE 19805

 

Server's address

Additional information regarding attempted service, ete:
Served at 2:46 pm. | asked Jessica Powell if she was atithorized to accept on behalf of Ann Masciantonio and she
replied ‘yes’. oo

Jessica Powell can be described as a Caucasian female, about 30, about 3'2", about 140 Ibs., blondé hair, tattoos on
the back of her neck.

 
PRESS FIRMLY TO SEAL

|
|
PRESS Fi

|
|

Es

a
racecars TTT)

 

PRIORITY
MAIL

EXPRESS’

D ly
ENVELOPE ~.2
ONE RATE m@ AN 3 S

cf
[50
To schedule free Pac me
scan the QR ee
OL
oe
22
Q

   
 

USPS.COM/PICKUP

UN

PS10001000006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
       
 

EP13F May 2020
OD: 12 1/2x9 1/2

a

 

| EE tewstares PRIORITY
POSTAL SERVICE o EXPRESS®

CUSTOMER USE ONLY
FROM: peace ream

Simod

PHONE ( U NG 4 ‘a
Tush aw

Rociajsu Ia MO

lowe Yrdden Moss OF

| MOG
HEB DELIVERY OPTIONS (Customer Use Only) . tovr
* | MLSIGNATURE REQUIRED Not: The mater must check the "Signature Required” box # tha mader 1) 1
OR 2 Punts :

 

=

SOEs
100

A5

RC Sree)

—

NU AE eS cer

USPS* Corporate Acct No.

 

  

   
  

Re FOSTAGE PAID
OKLA Gove, MD
9

WW see /

19804 R2a04M111936-11

prac
S2Rom

Federal Agency Acct. No, of Postal Service™ Acct. No,

MERA A)

C)pro

 

 

 

 

 

 

Dellvery. Options

(1 No Saturday Detvery (detvered next business day)

(2) SundayHotday Detvery Required (additional fee, where avaiable")
10:30 AM DeSvery Fi {additional fee, where avalzble‘)

 

OPE of Sete
Ud DISTKY &

= be xen

1% 23 6

 

 

0 1020 required
*Retar ta USPS.com?* of locai Post Office™ for avaitah: .
TO: pisase PRAM PHONE!
Spada Handing Fregie

GIN0
64 Not wing ¢ or wig . “ee «a

3370

 

 

ON vay (Cle-pay Onatary
Schedued aban Data Postage
Qa 3 S
dit js Ub-
Data, ‘ al Des sens insurance Fea ‘COD Fee
b 4 L Ci iesoam 7/300 PM
q Gi2soon $
Tina Accepied 10:30 AM Oebacry Feo Return Receipt Fee | tive Animal
‘ANS Transportation Fee
WIL Ged s $

 

 

$

‘Sunday Holiday Premium Fee | Total Postage & Fees

 

Wielght

 
 

Detvery Anempt (MMDOWY)|

 

 

1b 35
$

 

 

, ™ For pickup or USPS Tracking™, visit USPS.com ar call 800-222-1841,
| @ $100.00 insurance included.

 

 

TABEL 11-6, MARCH 2018

Detvary Atempt (MMDDIYY)

 

 

 

|

UNITED STATES
Ba POSTAL SERVICE.

 

 

  
 
   

     

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail Express® shipments.
Misuses may be a violation of federal law. This package is not for resale. EP13F © U.S. Postal Service; May 2020; All rights reserved.

 
